Exhibit 10.3

February 1, 2013

Jeffrey Naylor

The TJX Companies, Inc.

770 Cochituate Road

Framingham, MA 01701

 

Re: Letter Agreement

Dear Jeffrey:

By this letter agreement, you and The TJX Companies, Inc. (“TJX”) hereby confirm
the terms and conditions of your employment with TJX and its subsidiaries (the
“Company”) from and after February 5, 2013 (the “Effective Date”). Prior to the
Effective Date, your employment agreement with TJX dated January 28, 2011 (the
“Employment Agreement”) will continue to apply except as expressly modified
herein. Although your employment with the Company will continue from and after
the Effective Date to the extent provided in and subject to the terms of this
letter agreement, as of the Effective Date the Employment Agreement shall
terminate and be of no further force and effect (except for Section 8 of the
Employment Agreement, which shall continue in full force and effect with the
clarifications and modifications set forth below).

 

1. From and after the Effective Date, you will continue in employment as an
at-will employee of the Company. You hereby resign your position as an executive
officer of TJX, effective as of the close of business on February 4, 2013. You
agree to resign from such other offices and positions with or on behalf of the
Company and/or its affiliates, and to execute such documents and take other such
actions to effectuate the foregoing, in each case as may be requested by TJX.
For the avoidance of doubt, nothing in this letter agreement should be construed
as limiting the Company’s right to terminate your employment at any time, with
or without notice or cause.

 

2. You shall continue to diligently perform such duties and responsibilities as
may be specified from time to time by TJX. You shall devote such time and
working attention as required to fulfill such duties and responsibilities and
your best efforts to the performance thereof. You and TJX currently anticipate
that your employment will continue on a reduced-time basis involving a variable
schedule but at a level sufficient to maintain eligibility for the Company’s
health insurance programs.

 

3.

You will abide by all Company policies and procedures, as in effect from time to
time. Subject to Section 8 of the Employment Agreement (as clarified and
modified by paragraph 5 of this letter agreement), you may (i) make any passive
investments where you are not obligated or required to, and do not in fact,
devote any managerial efforts, (ii) subject to approval by TJX (which approval
shall not be unreasonably withheld or withdrawn), participate in charitable or
community activities or in trade or professional organizations, or (iii) subject
to approval by TJX (which approval shall not be unreasonably withheld or
withdrawn), hold directorships in public companies, except only that TJX shall
have the right

 

1



--------------------------------------------------------------------------------

  to limit such services as a director or such participation in charitable or
community activities or in trade or professional organizations whenever TJX
shall believe that such activities are incompatible with the performance of your
duties under this letter agreement.

 

4. During your employment under this letter agreement your compensation and
benefits shall be as follows, effective as of the Effective Date:

 

  (a) Your annual base salary will be $500,000, paid in accordance with Company
payroll practices and subject to review, not less frequently than annually, in
accordance with Company policy.

 

  (b) You shall not be eligible to participate in, or be eligible for any
payments under, TJX’s Management Incentive Plan (“MIP”) or TJX’s Long Range
Performance Incentive Plan (“LRPIP”) for any performance period, except as
provided in this paragraph 4(b): (i) you will receive any payment to which you
are entitled under MIP for FYE 2013 and (ii) you will receive any payment to
which you are entitled under LRPIP for cycles commencing prior to February 3,
2013, in each case based on actual performance results and subject to your
continued employment through the end of the applicable cycle, and paid at the
same time as other awards are paid for such year or cycle, but with the
following adjustments: your LRPIP target award opportunities shall be adjusted
to $466,667 for the FYE 2012-FYE 2014 cycle and to $233,333 for the FYE
2013-2015 cycle.

 

  (c) In connection with the execution of this letter agreement you have
received an award of performance-based restricted stock under TJX’s Stock
Incentive Plan (the “New Award”). The New Award shall be governed by its terms
and the terms of the Stock Incentive Plan. Except for the New Award, you shall
not be eligible for any awards under the Stock Incentive Plan. Your Stock
Incentive Plan awards, including stock options and performance-based restricted
stock, that were granted prior to the Effective Date and that remain outstanding
as of the Effective Date shall remain outstanding and eligible to vest in
accordance with and subject to the terms of the applicable award, except that
(i) any unvested stock option tranches scheduled to vest after September 2013
shall be immediately and automatically forfeited as of the Effective Date;
(ii) any unsatisfied service-based vesting condition under the performance-based
restricted stock award granted to you in April 2010 and scheduled to vest on
April 15, 2013 shall be deemed satisfied if, on or after the Effective Date,
your employment with the Company and its affiliates terminates by reason of a
termination described in clause (I), (II) or (III) of the first sentence of
Section 5(a) of the Employment Agreement; and (iii) any references in any Stock
Incentive Plan award to the Employment Agreement shall be deemed to refer to the
corresponding provisions of this letter agreement, to the extent applicable.

 

  (d)

You shall be eligible to participate in TJX’s Executive Savings Plan, including
a Company match at the EVP level, in accordance with and subject to plan terms.
You shall be eligible to participate in other deferred compensation,
retirement/savings and welfare benefit programs of the Company to the extent
provided by plan terms,

 

2



--------------------------------------------------------------------------------

  except that you shall not be eligible for any automobile allowance. You
understand that to participate in any applicable plan or program, you must
remain employed on a basis that will satisfy any service-based eligibility
conditions under such plan or program, in addition to satisfying any other
applicable conditions. You acknowledge that you have received information
concerning the currently applicable eligibility conditions under such plans or
programs.

 

  (e) Except as expressly provided by the terms of any awards under the Stock
Incentive Plan or as provided under clause (ii) of paragraph 4(c) above, you
shall not be eligible for any severance or change of control benefits with
respect to any termination of your employment or change of control. Following
the termination of your employment you shall not be entitled to any amounts
under MIP or LRPIP, except for any unpaid amounts to which you are entitled
under MIP and LRPIP for years or cycles completed prior to termination as set
forth under paragraph 4(b) above. Any vested benefits to which you are entitled
under the Company’s deferred compensation and retirement/savings programs shall
be provided in accordance with and subject to plan terms.

 

  5. You acknowledge that you have voluntarily requested the change in duties
and responsibilities described in this agreement; that, except as expressly set
forth in this letter agreement, you are not and will not be entitled to any
payment or benefits in the event your employment terminates for any reason; and
that you will have no claim against the Company for any compensation- or
benefits-related loss arising out of any termination of your employment. You
further agree, in consideration of TJX’s willingness to accommodate your
requests in accordance with the provisions of this letter agreement, that you
will continue to be bound by each of the terms, provisions and undertakings of
Section 8 of the Employment Agreement (which terms, provisions and undertakings
are hereby incorporated by reference), except that said Section 8 shall be
applied with the following clarifications and modifications: (i) the Employment
Period shall include the period during which you remain employed by the Company
under this letter agreement; (ii) the term “irrebuttably” shall be removed from
the second sentence of subsection (a) of said Section 8; (iii) the Committee
Resolution for purposes of subsection (b) of said Section 8 shall mean the
designation of competitive businesses most recently adopted by the Executive
Compensation Committee (the “Committee”) of TJX’s Board of Directors at or prior
to the date of execution of this letter agreement for purposes of the
restrictive covenants applicable to you, whether or not such designation also
applies to other employees of the Company generally; (iv) for purposes of
subsection (d) of said Section 8, (A) references to Section 5 of the Employment
Agreement shall be replaced by references to paragraph 4(e) of this letter
agreement, and (B) clause (iii) of such subsection (d) shall be replaced in its
entirety by the following: “if any other stock-based award vested in connection
with or following termination of your employment, or at any time subsequent to
such breach, the value of such stock-based award at time of vesting plus any
additional gain realized on a subsequent sale or disposition of the award or the
underlying stock; and”; (v) paragraph 10 below shall not limit TJX’s right to
injunctive relief as set forth in subsection (f) of said Section 8; and
(vi) references to the Agreement in said Section 8 of shall be deemed to include
this letter agreement (including Section 8 of the Employment Agreement as
clarified and modified herein).

 

3



--------------------------------------------------------------------------------

  6. You hereby acknowledge and agree that, in addition to the terms of this
letter agreement, you are further subject to any applicable Company policy now
in effect or adopted hereafter regarding recovery of compensation adopted
pursuant to Section 10D of the Securities Exchange Act of 1934, as amended.

 

  7. Your entitlement to Contingent Benefits is expressly conditioned on your
execution and delivery to TJX of an effective release of claims (in the form of
release approved by the Committee on February 1, 2013) as to which all
applicable rights of revocation, as determined by TJX, shall have expired prior
to the sixtieth (60th) calendar day following the date of the termination of
your employment with the Company (any such timely and irrevocable release, the
“Release of Claims”). Any Contingent Benefits under paragraph 4(e) that
otherwise would have been payable prior to such sixtieth (60th) calendar day
(determined, for the avoidance of doubt, after taking into account any other
required delays in payment), shall, if the Release of Claims is delivered,
instead be paid on such sixtieth (60th) day, notwithstanding any provision of
this letter agreement regarding the time of such payments. “Contingent Benefits”
means any amounts payable to you under paragraph 4(e) and any benefits under the
Stock Incentive Plan (including, without limitation, the New Award) (but subject
to such exceptions as TJX may determine in its discretion for accrued and vested
amounts).

 

  8. The rights and obligations of the Company under this letter agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
the Company. Your rights and obligations under this letter agreement are not
assignable except only that stock issuable, awards and payments payable to you
after your death shall be made to your estate except as otherwise provided by
the applicable plan or award documentation, if any.

 

  9. All payments required to be made to you by the Company under this letter
agreement shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation. You acknowledge
that you have reviewed the provisions of this agreement with your advisors and
agree that the Company shall not be liable to make you whole for any taxes that
may become due or payable by reason of this agreement or any payment, benefit or
entitlement hereunder.

 

  10.

In the event that there is any claim or dispute arising out of or relating to
this letter agreement, or the breach thereof, or otherwise arising out of or
relating to your employment, compensation or benefits with the Company or the
termination thereof, including any claim for discrimination under any local,
state, or federal employment discrimination law (including, but not limited to,
M.G.L. c.151B), and the parties hereto shall not have resolved such claim or
dispute within sixty (60) days after written notice from one party to the other
setting forth the nature of such claim or dispute, then such claim or dispute
shall (subject to clause (iv) of the last sentence of paragraph 5 above) be

 

4



--------------------------------------------------------------------------------

  settled exclusively by binding arbitration in Boston, Massachusetts in
accordance with the JAMS Employment Arbitration Rules & Procedures applicable at
the time of commencement of the arbitration by an arbitrator mutually agreed
upon by the parties hereto or, in the absence of such agreement, by an
arbitrator selected according to such Rules.

 

  11. If at any time you and TJX decide that you will return to employment on a
full-time basis, the terms of your employment will be as mutually agreed at that
time.

 

  12. This letter constitutes the entire agreement between the parties and
supersedes any prior communications, agreements, and understandings, written or
oral, with respect to the subject matter hereof (including without limitation,
as of the Effective Date, the Employment Agreement, except for Section 8 thereof
which shall continue in full force and effect with the clarifications and
modifications set forth above). This is a Massachusetts contract and shall be
governed and construed in accordance with the laws of the Commonwealth of
Massachusetts without regard to the conflict of laws principles thereof. In
signing this letter agreement, you give TJX assurance that you have read and
understood all of its terms, that you have had a full and reasonable opportunity
to consider its terms and to consult with any person of your choosing before
signing; that you have not relied on any agreement or representations, express
or implied, that are not set forth expressly in this letter agreement; and that
you have signed this letter agreement knowingly and voluntarily. This letter
agreement may be executed in counterparts, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement.

[Remainder of Page Intentionally Left Blank.]

 

5



--------------------------------------------------------------------------------

If the foregoing is agreeable to you, please so indicate by signing the enclosed
copy, whereupon this letter agreement shall be a binding contract between you
and TJX, effective as of the Effective Date.

 

  THE TJX COMPANIES, INC. By:  

/s/ Ernie Herrman

  Ernie Herrman, President

 

Agreed and accepted:

/s/ Jeffrey Naylor

Jeffrey Naylor

 

6